     Case 1:20-cv-02371-JPC-BCM Document 57 Filed 12/28/20 Page 1 of 2




December 22, 2020
                                                                              12/28/2020
The Honorable Barbara Moses
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007


         RE: ​Kelcey Deptula v. Jonathan Rosen et al.​, 1:20-CV-02371


Dear Judge Moses,

Attached is a partial page containing unsolicited and unwelcome, vulgar and
pornographic text messages -- sent by Plaintiff to individual Defendant
approximately three hours ​after ​her attorney filed her Response to the Motion to
Dismiss -- in which Plaintiff seeks to engage in sexual relations with individual
Defendant. This text exchange is referenced in Defendants’ Reply Brief in support
of their Motion to Dismiss also being filed today. These text messages are part of
thousands received by individual Defendant during the pendency of this action.
Through this letter motion, Defendants submit this single page of text messages
under seal and seek this Court’s determination as to whether they should so remain
given their pornographic nature, including a sexually explicit image of Plaintiff
accompanying her request to engage in sexual relations with individual Defendant.

I've consulted with opposing counsel on whether he believes the text messages
should be filed under seal. In response, he stated that he believes that texts are
irrelevant and inadmissible hearsay. They are neither. As discussed in Defendants'
Reply, statements by opposing parties are ​not hearsay. Fed. R. Evid. 801. The
attached admissions of a party opponent are relevant under Fed. R. Evid. 401 as
they directly bear on the ​Iqbal analysis this Court must undertake, undermine
Plaintiff's claims of wrongdoing and harm, and directly respond to Plaintiff's
incredible claim, set forth in her Response to the Motion to Dismiss, that
Defendant is somehow in the wrong for receiving Plaintiff's unsolicited and
unwelcome communications (wherein Plaintiff writes to Defendant: “Hey, Why
won’t you pick up[?]”). This is but one of many such examples.
          Case 1:20-cv-02371-JPC-BCM Document 57 Filed 12/28/20 Page 2 of 2




                                                              Very truly yours,

                                                              /s Robert Steinbuch
                                                              _________________
                                                              Robert Steinbuch
                                                              Attorney for Defendants

Application GRANTED to the extent that Dkt. No. 55-1 shall remain under seal at the present
level of restriction. SO ORDERED.


______________________________________________
Barbara Moses, U.S.M.J.
December 28, 2020




                                                                                              2
